2015 UT App 269



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF J.C. AND H.A.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              T.C.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20150618-CA
                    Filed November 12, 2015

       Fourth District Juvenile Court, Provo Department
            The Honorable Brent H. Bartholomew
                          No. 1088512

             Erik G. Jacobson, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     JOHN A. PEARCE.

PER CURIAM:

¶1     T.C. (Mother) appeals the termination of her parental
rights in J.C. and H.A. Mother asserts that there was insufficient
evidence to support the juvenile court’s determination that she
was an unfit parent.

¶2     ‚[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
the clear weight of the evidence or leave the appellate court with
                             In re J.C.


a firm and definite conviction that a mistake has been made.’‛ In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
‚review the juvenile court’s factual findings based upon the
clearly erroneous standard.‛ In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. ‚When a foundation for the
court’s decision exists in the evidence, an appellate court may
not engage in a reweighing of the evidence.‛ In re B.R., 2007 UT
82, ¶ 12.

¶3     Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that she was an unfit
parent.1 A parent may be found to be unfit or incompetent, if the
juvenile court finds any of the factors delineated in Utah Code
§ 78A-6-507(1) to be true by clear and convincing evidence. See
Utah Code Ann. § 78A-6-506(3) (LexisNexis 2012). Of these
factors, the juvenile court shall consider whether a parent is unfit
due to his or her repeated failure to provide a child with
adequate housing. See id. § 78A-6-508(2)(d).

¶4    The record supports the juvenile court’s determination
that Mother is an unfit parent. Mother repeatedly failed to




1. Mother also asserts that there was insufficient evidence to
support the juvenile court’s alternative grounds for terminating
her parental rights. However, because the record supports the
juvenile court’s determination that Mother was an unfit parent,
we need not review the alternate grounds supporting the
termination of her parental rights. See In re F.C., 2003 UT App
397, ¶ 6, 81 P.3d 790 (noting that any single ground is sufficient
to terminate parental rights).




20150618-CA                     2                2015 UT App 269
                            In re J.C.


provide adequate housing for her children.2 Mother and the
children lived in a home with methamphetamine and marijuana,
which was the subject of a raid by Metro SWAT. Mother’s poor
housing decisions have exposed her children to illicit drug use
and to the serious risk of harm. Despite the Division of Child
and Family Services’s efforts to assist Mother in obtaining
appropriate housing, Mother has repeatedly failed to obtain
appropriate housing.

¶5      The record supports the juvenile court’s determination
that Mother repeatedly failed to provide safe, stable, housing for
her children and that Mother was an unfit parent due to her
repeated failure to provide proper housing for the children.
Because a foundation for the juvenile court’s decision exists in
the evidence, we have no occasion to reweigh the evidence. See
In re B.R., 2007 UT 82, ¶ 12.3

¶6    Affirmed.




2. This court previously affirmed the juvenile court’s
determination that Mother’s failure to provide appropriate
housing for her children had been an ongoing issue. See In re
D.L., 2015 UT App 156, ¶ 4, 353 P.3d 619.

3. If the juvenile court determines that there are sufficient
grounds to terminate parental rights, in order to actually do so,
the juvenile court must next find that the best interest and
welfare of the child are served by terminating the parent’s
parental rights. See In re R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d
1118. Although Mother does not challenge the juvenile court’s
determination that it was in the children’s best interests to
terminate her parental rights, we have independently reviewed
the record, and the record supports such determination.




20150618-CA                     3              2015 UT App 269